     Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 1 of 26             FILED
                                                                        2021 Mar-29 PM 02:49
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

HAMAN, INC. d/b/a KNIGHTS INN,      )
                                    )
                     Plaintiff,     )
                                    )
                                    ) Civil Action File No.
                                    ) 2:18-CV-01534-KOB
    v.                              )
                                    ) OPPOSED
CHUBB CUSTOM INSURANCE              )
COMPANY,                            )
                                    )
                     Defendant.     )

  MEMORANDUM OF LAW IN SUPPORT OF MOTION OF CHUBB
CUSTOM INSURANCE COMPANY FOR PARTIAL RECONSIDERATION
    OF ORDER DENYING CHUBB'S MOTION TO EXCLUDE THE
     EXPERT OPINION TESTIMONY OF THOMAS J. IRMITER

WAYNE D. TAYLOR                      MARK D. HESS
Georgia Bar No. 701275               Alabama Bar No. ASB-0008-E66M
MICHELLE A. SHERMAN                  HAND ARENDALL HARRISON
Georgia Bar No. 835980               SALE LLC
Mozley, Finlayson & Loggins LLP      1801 5th Avenue North, Suite 400
1050 Crown Pointe Parkway            Birmingham, Alabama 35203
Suite 1500                           Tel: (205) 324-4400
Atlanta, Georgia 30338               Fax: (205) 322-1163
Tel: (404) 256-0700                  mhess@handfirm.com
Fax: (404) 250-9355
wtaylor@mfllaw.com                    DAVID A. LEE
msherman@mfllaw.com                   Alabama Bar No. ASB-3165-E47D
                                      PARSONS, LEE & JULIANO, P.C.
                                      600 Vestavia Parkway, Suite 300
                                      Birmingham, AL 35216
                                      Tel: 205-326-6600, Fax:205-324-7097
                                      dlee@pljpc.com
              Attorneys for Chubb Custom Insurance Company
         Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 2 of 26




                                       TABLE OF CONTENTS

I.     OVERVIEW .................................................................................................... 1

II.    STATEMENT OF FACTS ............................................................................... 3

III. ARGUMENT AND CITATION OF AUTHORITY........................................ 7

       A.        The Court Failed To Apply The Three-Part Gatekeeping
                 Analysis Required Under Rule 702 And Daubert ................................. 7

                 (1)      Irmiter's Lack Of Qualifications ................................................ 8

                 (2)      Lack Of A Reliable Methodology ................................................

                 (3)      "Presumptive" Lab Test Results Are Not A Sufficient
                          Basis For Irmiter To Testify To The Presence Of Soot
                          From The 2014 Fire "To A Reasonable Degree Of
                          Scientific Certainty" .................................................................. 16

IV. CONCLUSION ............................................................................................... 19
         Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 3 of 26




                                   TABLE OF AUTHORITIES

Abrams v. Ciba Specialty Chemicals Corp.,
2010 U.S. Dist. LEXIS 19155 (S.D. Ala. Mar. 2, 2010) ................................... 11-13

Allison v. McGhan Med. Corp.,
184 F.3d 1300, 1306 (11th Cir. 1999) ....................................................................... 9

Brantley v. Int'l Paper Co.,
2017 U.S. Dist. LEXIS 81818 at *30 (M.D. Ala. May 24, 2017) ....................... 9, 18

City of Tuscaloosa v. Harcros Chems.,
158 F.3d 548, 562 (11th Cir. 1998 ) ........................................................................... 8

Cook ex rel. Estate of Tessier v. Sheriff of Monroe County,
402 F.3d 1092, 1107 (11th Cir. 2005) ....................................................................... 9

Daubert v. Merrell Dow Pharms., Inc.,
509 U.S. 579, 589 (1993) ...............................................................2-3, 7-9, 13-14, 16

Dura Auto. Sys. of Ind., Inc. v. CTS Corp.,
285 F.3d 609, 614 (7th Cir. 2002) .......................................................................... 13

Eastridge v. Norfolk S. Ry. Co.,
2008 U.S. Dist. LEXIS 125126 at *20-21 (N.D. Ala. Feb. 15, 2008)...............11, 14

Ex Parte Mobile Power & Light Co.,
810 So.2d 756, 759-60 (Ala. 2001).......................................................................... 17

Fuller v. Winn Dixie Montgomery, LLC,
2017 U.S. Dist. LEXIS 112777 at * 23 (S.D. Ala. 2007) ........................................ 17

Goldberg v. Fla. Int'l Univ. Bd. of Trs.,
2019 U.S. Dist. LEXIS 27955 at *6 (S.D. Fla. Feb. 7, 2019) ................................. 14

In re TMI Litig.,
193 F.3d 613, 715-16 (3d Cir. 1999) ....................................................................... 14

Louis Vuitton Malletier v. Dooney & Bourke, Inc.,
525 F. Supp. 2d 558, 666 (S.D.N.Y. 2007) ............................................................. 13
         Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 4 of 26




Lowery v. Sanofi-Aventis LLC,
U.S. Dist. LEXIS 43905 (N.D. Ala. Mar. 9, 2021) ................................................. 13

Paz v. Brush Engineered Materials, Inc.,
555 F.3d 383, 388 (5th Cir. 2009) ........................................................................... 17

Robinson v. GEICO Gen. Ins. Co.,
447 F.3d 1096, 1101 (8th Cir. 2006) ......................................................................... 9

Steckyk v. Bell Helicopter Textron, Inc.,
295 F.3d 408 (3rd Cir. 2002) ................................................................................... 16

United States v. Barton,
909 F.3d 1323, 1331 (11th Cir. 2018) ....................................................................... 7

United States v. Frazier,
387 F.3d 1244, 1260 (11th Cir. 2004) ................................................................. 7, 15

Weisgram v. Marley Co.,
169 F.3d 514, 519 (8th Cir. 1999) ........................................................................... 16




Federal Rule of Evidence 702 ..................................................................2, 15, 16, 17
       Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 5 of 26




      Defendant Chubb Custom Insurance Company (“Chubb”) respectfully files

this memorandum of law in support of its motion for partial reconsideration of this

Court's order [Doc. 151] denying Chubb's motion to exclude the expert opinion

testimony of Thomas J. Irmiter (“Irmiter”) as follows:

I.    OVERVIEW

      This lawsuit involves a claim for wind damages and a claim for fire damages

to the property of plaintiff Haman, Inc., d/b/a Knights Inn (“Haman”). Haman

designated Thomas J. Irmiter as its causation and damages expert for both claims.

Chubb filed a motion to exclude Irmiter's opinions regarding the causes of the losses

involved in both claims. [Docs. 100 and 101]. This Court denied Chubb's motion.

[Doc. 151]. See Transcript of Hearing, p. 86; Exhibit 1 to Chubb's Motion for

Reconsideration. Chubb asks the Court to reconsider its order with regard to Irmiter's

opinions about the fire claim only.

      Irmiter, who is not a certified fire investigator or industrial hygienist, plans to

testify at trial “to a reasonable degree of scientific certainty” that smoke from a fire

in 2014 allegedly spread through the HVAC system in one of Haman’s buildings

and deposited soot into the hidden cavities in the ceilings, walls and floors of all 80

units (rooms) of the building. While it is undisputed that fire damaged approximately

34 rooms in the building, the parties dispute whether soot from the fire penetrated

any or all of the remaining 46 rooms.


                                         -1-
          Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 6 of 26




         Respectfully, this Court failed to determine whether Irmiter is qualified to

testify as an expert on the subject on which he proposes to testify, whether he may

properly serve as a mere conduit for the unaccredited Carlson Labs report that found

only "presumptive positive" levels of soot in some of the samples taken by Irmiter's

team from some of the disputed rooms, and whether Irmiter's opinions, which are

based exclusively upon the lab report of an undisclosed expert,1 are the product of a

reliable methodology and based upon sufficient facts.

         Irmiter’s opinions regarding the extent of the soot damage are not admissible

as expert opinion testimony under Federal Rule of Evidence 702 and Daubert2

because Irmiter is not qualified to testify as an expert on the subjects on which he

proposes to opine, all of which subjects require the application of principles of

engineering and science. Irmiter does not have the education, training or experience

to apply principles of engineering and science in the capacity of an expert and to

testify as an expert in these matters. Irmiter relies instead only upon a report from a

laboratory that performed microscopic testing of samples Irmiter’s employees took

from inside the walls, ceilings and floors of the some of the disputed rooms ("the

Carlson report"). The Carlson report concluded that some of the samples "were

presumptive positive" for microscopic evidence of soot, which means only that soot



1
    "Undisclosed" means Haman did not designate anyone from Carlson Labs as a testifying expert.
2
    Daubert v. Merrell, 509 U.S. 579 (1993).
                                              -2-
       Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 7 of 26




may or may not be present. Irmiter, based solely upon the results of the Carlson

report, plans to tell a jury that in his opinion as an alleged expert, soot from the fire

penetrated all 80 rooms in Haman's building.

      This Court should reconsider its ruling denying a portion of Chubb's motion

and enter an order finding that (1) Irmiter is not qualified to testify as an expert

regarding whether the fire at Haman's hotel deposited microscopic levels of soot in

the hidden spaces in the walls, ceilings and floors of the disputed rooms, and (2)

Irmiter's' opinions based solely upon the test results of an undisclosed expert,

Carlson Labs, are not admissible because they are not based upon a reliable

methodology, and (3) test results that are merely "presumptive" (meaning "it may be

or it may not be" soot) are at best 50-50, which does not rise above the level of

speculation, and therefore does not provide sufficient facts upon which an expert

may base an opinion to a reasonable degree of scientific certainty.

II.   STATEMENT OF FACTS

      Irmiter does not have a degree in any science field. Deposition of Thomas

Irmiter p. 35, l. 24-25. P. 239, l. 17-21. [Doc. 101]. He is not a certified fire

investigator. Id., p. 268, l. 15-22. Irmiter does not have specialized training or

credentials in sampling. Id., p. 66, l. 2-9. He is not an industrial hygienist. Id., p. 64,

l. 12-13, 22-24. Irmiter does not meet the requirements of the American Board of




                                           -3-
         Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 8 of 26




Industrial Hygiene to be a certified industrial hygienist. Id., p. 65, l. 16-24; p. 240,

l. 22-25. He does not possess any licenses. Id., p. 184, l. 1-25; p. 185, l. 1.

       Irmiter visited Haman’s property in June 2015, where he spent one and one-

half hours. Depo. Irmiter, p. 143, l. 21-25; p. 144, l. 1. He “cruised through the

hallways pretty quickly in each building and peeked [his] head into” ten, twelve or

fifteen of the hotel units. Id., p. 144, l. 8-11, 20-24. “Literally opened the door and

popped – you know, popped my head in.” Id., p. 144, l. 12-15. Irmiter did not enter

any of the units. Id., p. 144, l. 16-17. His son Jim Irmiter and Adam Piero took swab

and bulk samples from some of the rooms and sent them to NG Carlson Labs in

Brighton, Minnesota [Carlson Labs] for analysis.3 Based upon Carson Labs’

analysis of the samples, Irmiter authored his report. Id., p. 236, l. 23-25; p. 237, l.

12-22.4 Irmiter did not take any of the samples himself. Id., p. 235, l. 7-9. P. 258, l.

15-21.

       Based solely upon the Carlson Labs’ Level 1 presumptive test results of tests

performed by the lab on samples taken by Irmiter's team from inside the walls of

some of the disputed rooms, Irmiter plans to testify as an expert at trial that the

hollow interiors of the CMU [concrete masonry units; i.e., concrete block walls] in

all of the disputed rooms were “loaded with soot based upon Mr. Carlson’s analysis.”


3
  Neither Irmiter, his son Jim Irmiter, nor Adam Piero are industrial hygienists. Depo. Irmiter, p.
239, l. 22-25; p. 240, l. 4-11.
4
  Haman has not disclosed anyone from Carlson Labs as an expert witness in this case.
                                               -4-
       Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 9 of 26




Id., p. 265, l. 2-5. Irmiter conceded that he can give an opinion only regarding the

rooms that his team sampled, which was 20 out of 80 rooms in building number

three, id., p. 282, 9-19, yet he plans to testify as an alleged expert that all 80 rooms

in the building were damaged by soot from the fire.

      Irmiter did not perform any independent testing or analysis of the interiors of

the walls, ceilings or floors of the disputed rooms to determine whether soot

penetrated the hidden spaces in all (or any) of the disputed rooms. Irmiter’s report,

which confirms that he relied exclusively on the Carlson report, states in part as

follows:

      Based upon the site inspection and documentation of the damages …
      including review of our soot sampling, I have concluded that the
      property at question … has been damaged by fire and deposition of soot
      throughout the structure. Based on sample results, and the construction
      of the building, it is my opinion that the fire caused substantial damage
      to the building through the deposition of carcinogenic soot into hidden
      wall, ceiling and floor cavities. This soot is still viable in the ambient
      air based upon our sampling results.

Expert Report of Thomas J. Irmiter [Doc. 100-1, pages 468 – 485 of 485] (Emphasis

added). Irmiter's report incorporates the results of Carlson Labs’ testing on the

samples taken by Irmiter's team. See [Doc. 100-1, pages 473-482 of 485].

      Irmiter agreed the Level 1 test results obtained from the unaccredited Carlson

Labs merely are “presumptive” [evidence of the presence of soot from fire in the

hidden cavities of the walls, ceilings and floors of Haman’s rooms]. Depo. Irmiter,

p. 246, l. 9-15. In the industrial hygiene field, a positive presumptive result means
                                         -5-
         Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 10 of 26




only that a substance may be present. Affidavit of Thomas Summer, CIH, CSP,

CHMM, ¶ 24 with attached expert report. [Doc. 105-32]. Sumner explained in his

report that Irmiter's samples taken on AOC cassettes (see Sumner's critique of these

samples on page 3 of his report) and the Level 1 testing that Irmiter commissioned

from Carlson Labs did not conform to the standards of the American Society of

Testing and Materials (ASTM), including Standard D6602-13, Standard Practice for

Sampling and Testing of Possible Carbon Black Fugitive Emissions. Sumner wrote:

         This standard clearly states that soot analysis on AOC cassettes is limited to
         presumptive analysis level only. Transmission Electron Microscopy (TEM)
         analysis is required to resolve the submicron size and the aciniform (spherical)
         morphology of the particles for definitive analysis, and TEM cannot be used
         with samples collected on AOC cassettes. As a result, the soot sampling and
         analysis in the FBS report5cannot be relied upon as accurate.

[Doc. 105-32, p. 16 of 339]; see also Second Affidavit of Sumner. [Doc. 122-1].

         Irmiter conceded that Level 4 analysis [which Carlson Labs did not perform

in this case], according to Irmiter, is “defensive in the courts.” Depo. Irmiter, p. 246,

l. 16-23. Irmiter does not believe that Carlson Labs is capable of performing a Level

4 analysis. Id., p. 254, l. 21-23. In fact, Irmiter said, Carlson Labs cannot perform

any confirmatory analysis for the presence of soot from fire. Id., p. 263, l, 20-23.

Irmiter has not provided any basis for his assertion that Carlson Labs’ test results,

which Irmiter conceded are not confirmatory of the presence of soot, prove that



5
    Referencing Irmiter's report.
                                           -6-
       Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 11 of 26




microscopic levels of soot penetrated the hidden spaces in all of the disputed rooms.

Further, those test results are the only basis for Irmiter's opinions in this regard.

III.   ARGUMENT AND CITATION OF AUTHORITY

       A.    The Court Failed To Apply The Three-Part Gatekeeping Analysis
             Required Under Rule 702 And Daubert

       The Eleventh Circuit Court of Appeals consistently has reiterated that “Rule

702 compels the district courts to perform the critical ‘gatekeeping’ function

concerning the admissibility of expert scientific evidence.” United States v. Barton,

909 F.3d 1323, 1331 (11th Cir. 2018)(quoting United States v. Frazier, 387 F.3d

1244, 1260 (11th Cir. 2004) (en banc), quoting in turn Daubert v. Merrell Dow

Pharms., Inc., 509 U.S. 579, 589 (1993)). “Because expert testimony can be both

highly persuasive and difficult for a lay jury to evaluate, the importance of this

gatekeeping function ‘cannot be overstated.’” Id.

       When evaluating proffered expert opinion testimony, the district court must

find that the expert is qualified and that the opinions are based upon sufficient facts

and a reliable methodology. A purported expert's failure to meet any one or more of

these three criteria renders the opinion testimony inadmissible. The court in Barton

explained:

       To faithfully discharge its gatekeeping duty, the trial court must engage
       in a rigorous three-part analysis and consider whether:

             (1) the expert is qualified to testify competently regarding the
             matters he intends to address; (2) the methodology by which the
                                          -7-
      Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 12 of 26




             expert reaches his conclusions is sufficiently reliable as
             determined by the sort of inquiry mandated in Daubert; and (3)
             the testimony assists the trier of fact, through the application of
             scientific, technical, or specialized expertise, to understand the
             evidence or to determine a fact in issue.

Id. (quoting City of Tuscaloosa v. Harcros Chems., 158 F.3d 548, 562 (11th Cir.

1998). As discussed below, this Court failed to apply parts one and two of the gate-

keeping analysis and failed to determine whether Irmiter is qualified to testify

competently as an expert regarding the alleged presence of soot inside the hidden

spaces of a commercial building as purportedly evidenced by laboratory analysis of

samples taken from a few of those rooms, and whether Irmiter's opinions are the

result of a reliable methodology.

             (1)   Irmiter's Lack Of Qualifications

      At the hearing, this Court stated with regard to Irmiter:

      Now, I think you also have challenges to his opinions about the soot damage
      from the fire and the extensive nature of that; correct?

      MR. LEE: Yes, Your Honor.

      THE COURT: To that extent, he is not a certified fire investigator or scientist
      of any kind. And I would agree with you on that.

      MR. LEE: Let me just add a couple more points to what Your Honor has said.
      He has no degree in chemistry. His has no degree of any kind in hygiene
      whatsoever. And certainly not a certified fire investigator and not a certified
      industrial hygienist.

      THE COURT: And the mere fact that he has worked with industrial hygienists
      for over thirty years is not the same thing as being one or being trained as one.


                                        -8-
      Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 13 of 26




Transcript, p. 83, l. 6-20. This Court, after noting Irmiter's lack of qualifications as

an expert in the fields of industrial hygiene and fire investigation, and his lack of

training in any scientific field, simply moved on to an analysis of Irmiter's opinions.

This Court ruled:

      … Remember that there is, in essence, kind of a presumption that expert
      testimony should be allowed, it's not the other way. So, relying upon the huge
      caveat in Daubert that for the most part cross-examination is the method to
      attack the weight and credibility to be given to an expert opinion, I'm going to
      overrule the challenge to Mr. Irmiter's ability to testify as to this alleged soot
      damage.

Transcript, p. 86, l. 18-25.

      Respectfully, this Court erred in skipping over the preliminary issue of

whether Irmiter is qualified to testify as an expert regarding the alleged presence of

soot in the hidden spaces of the disputed rooms. As a matter of law, Haman was

required to prove Irmiter's qualifications (as well as the other prongs of Rule 702

and Daubert) by a preponderance of the evidence. Daubert, 509 U.S. at 592, n.10;

see also Cook ex rel. Estate of Tessier v. Sheriff of Monroe County, 402 F.3d 1092,

1107 (11th Cir. 2005); Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th

Cir. 1999)). Importantly, "[f]or an expert to satisfy the qualification requirement of

Rule 702, he must possess the requisite skill, experience, and training to offer the

testimony he intends to introduce." Brantley v. Int'l Paper Co., 2017 U.S. Dist.

LEXIS 81818 at *30 (M.D. Ala. May 24, 2017)(citing Robinson v. GEICO Gen.



                                         -9-
      Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 14 of 26




Ins. Co., 447 F.3d 1096, 1101 (8th Cir. 2006) (area of witness's competence must

match subject matter of his testimony).

      Here, there is no presumption that Irmiter is qualified as an expert on the

subject matter at issue. As this Court noted, Irmiter has no training in any scientific

field. That Irmiter has "worked around" industrial hygienists fails to establish his

specific qualifications regarding the highly technical and specified subject matter at

issue, which is the presence of microscopic levels of soot inside of the walls, ceiling

and floors of a room that can be detected only by microscopic analysis of samples

taken in accordance with the ASTM. Haman failed to meet its burden of proving that

Irmiter is qualified to testify as an expert in this subject matter.

      The Carlson report, alone, does not qualify Irmiter as an expert in the subject

matter contained in the Carlson report. As discussed below, in the Eleventh Circuit

a purported expert cannot pass the test for being qualified as an expert merely by

parroting a purportedly qualified expert's opinions. If that were all that were needed,

anyone could come into court holding a scientific report and testify as an expert by

reading to the jury the contents of the report. Irmiter proposes to go much farther; he

plans to tell the jury what he thinks the Carlson report's results mean – i.e., he plans

to tell the jury that based upon the results of the testing of samples taken from inside

the walls of a some of the disputed rooms, which results only were "presumptive

positive" for microscopic levels of soot in some samples (meaning soot might be


                                          - 10 -
        Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 15 of 26




present, or it might not), the jury may conclude that soot penetrated all of the

disputed rooms. Irmiter is not qualified as an expert to render these opinions and his

possession of the Carlson report does not qualify him. In Eastridge v. Norfolk S. Ry.

Co., 2008 U.S. Dist. LEXIS 125126 at *20-21 (N.D. Ala. Feb. 15, 2008), the court

explained that a process whereby a purported expert relies solely upon another

expert's report fails to establish the expert as qualified to testify to the opinions of

the other expert and fails to render his methodology reliable. The court in Eastridge

held:

        Since Dr. Goldsmith relied solely on the testimony of Plaintiff and the
        findings of another expert regarding Plaintiff's exposure and the risk of
        exposure at the Sevier Yard, found no epidemiological literature
        suggesting that locomotive engineers may be at risk of contracting
        silicosis, and performed no independent investigation of the rail yard,
        Dr. Goldsmith does not have sufficient knowledge or expertise to make
        a projection about Plaintiff's exposure or about the risk of exposure at
        the John Sevier Yard. [cit.]. Dr. Goldsmith may not simply repeat the
        opinions of other experts in the case; therefore, he is precluded from
        testifying as to Plaintiff's exposure or the risk of exposure at the Sevier
        Yard.

Similarly, in Abrams v. Ciba Specialty Chemicals Corp., 2010 U.S. Dist. LEXIS

19155 (S.D. Ala. Mar. 2, 2010), the court refused to allow a purported expert without

expertise in dust or chemical engineering to incorporate the opinions of several of

engineers that he had consulted when preparing his own expert opinion. The court

found that the expert lacking expertise was a mere conduit, passing off the




                                          - 11 -
      Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 16 of 26




undisclosed other experts' opinions as his own. This process did not render the expert

qualified. The court reasoned:

      The sticking point -- and the basis for plaintiffs' Motion -- is that Dr.
      Zannetti's opinions on this topic are not really his opinions at all. They
      are Dr. Jennings' opinions. Dr. Zannetti readily admits that he is a
      physicist, "not a chemical or dust engineer," and that he is not "an expert
      in this industrial activity." Nonetheless, Dr. Zannetti proposes to offer
      specific opinions at trial as to vapor/air emission rates from the
      comminution process at the Ciba plant, even though he did not
      formulate these opinions and disclaims any expertise in the engineering
      discipline on which they are grounded. Such testimony is improper and
      impermissible under the Federal Rules of Evidence.

Abrams, 2010 U.S. Dist. LEXIS 19155 at *18. The court further explained:

      Dr. Zannetti's report and deposition testimony are absolutely clear on
      this point. He is acting as a mere conduit for Dr. Jennings' opinions,
      passing off the opinions of that undisclosed expert as his own even
      though they admittedly are outside his ken. What he seeks to do extends
      far beyond mere "rel[iance] on information and data provided by [Dr.]
      Jennings," as defendants have wrongly characterized it. (Doc. 328, at
      4.) Of course, Dr. Zannetti is free to rely on information and data from
      another expert in formulating his opinions. However, at the end of the
      day, it is imperative that Dr. Zannetti apply his knowledge to the facts
      and form his own opinion. As to the comminution loss rates and
      emission estimates, Dr. Zannetti did nothing of the sort, but instead
      served as a conduit for the undisclosed Dr. Jennings. This is not a
      circumstance where Dr. Zannetti used the undisclosed expert's opinion
      as an input in performing his own analysis and forming his own
      opinions (as was the case for Dr. Horsak's use of a remediation target
      derived from another expert's opinions). To the contrary, Dr. Zannetti's
      opinion is that plaintiffs' comminution loss figures are wrong, but he
      has no expertise in that area and is simply repeating what Dr. Jennings
      told him. Such bootstrapping of an undisclosed expert witness's
      opinions into the reports and testimony of another is plainly improper,
      where the disclosed expert is treating those opinions as his own (rather
      than simply relying on information from another expert as underlying
      data from which he formulates his own expert opinions).
                                        - 12 -
      Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 17 of 26




Abrams, 2010 U.S. Dist. LEXIS 19155 at *22-25; see also Lowery v. Sanofi-Aventis

LLC, U.S. Dist. LEXIS 43905 (N.D. Ala. Mar. 9, 2021), finding that "Dr. Abney is

not qualified to opine on the orthopedic and infectious disease conditions in this case

and is otherwise acting as a 'mouthpiece of a scientist in a different specialty.'"

Lowery, at *40 (citing Dura Auto. Sys. of Ind., Inc. v. CTS Corp., 285 F.3d 609,

614 (7th Cir. 2002)); Louis Vuitton Malletier v. Dooney & Bourke, Inc., 525 F.

Supp. 2d 558, 666 (S.D.N.Y. 2007)(excluding expert who relied on conclusions of

regression analysis prepared by another expert, which he was not qualified to

conduct).

      Here, Irmiter's possession of the Carlson report does not substitute for his lack

of qualifications on the subject on which he proposes to opine as an expert. Irmiter

may not merely parrot the results of the Carlson report and call them his own. He

also may not tell a jury that Carlson Labs’ tests on the samples taken from inside the

walls of some of the disputed rooms allegedly show that all of the rooms in Haman's

building have soot in their hidden spaces. Irmiter is not qualified under Rule 702 and

Daubert to testify as an expert on these subjects. This Court should reconsider its

ruling and enter an ordering precluding Irmiter from testifying as an expert at trial

on causation (scope or extent of soot damage) in Haman's fire damage claim on the

ground that Irmiter is not qualified as an expert on this subject matter.



                                        - 13 -
      Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 18 of 26




            (2)    Lack Of A Reliable Methodology

      An expert who relies solely upon tests performed by another expert has

employed an unreliable methodology. In Eastridge, supra, the court held:

      An expert who does not perform his own investigation nor assess the
      validity of the findings but rather relies solely on the findings of other
      experts should be precluded from testifying on such matters to which
      he relies solely on other expert's findings since his methodology is not
      calculated to produce reliable results under Daubert. See In re TMI
      Litig., 193 F.3d 613, 715-16 (3d Cir. 1999)(where expert reviewed the
      reports of other experts and offered an opinion based on his review as
      to the radiation exposure of the residents as a result of the reactor).

Eastridge, 2008 U.S. Dist. LEXIS 125126 at *20; see also Goldberg v. Fla. Int'l

Univ. Bd. of Trs., 2019 U.S. Dist. LEXIS 27955 at *6 (S.D. Fla. Feb. 7, 2019),

finding the expert employed an unreliable methodology when he attempted to serve

as a mere conduit for another expert's opinions. The court reasoned:

      Defendant argues that Mr. Egort is "serving as a mere conduit through
      which Plaintiff's counsel is able to introduce the data and information
      considered relevant or helpful to the case." [cit.]. Based on the
      information testified to and proffered at the Daubert Hearing, the
      undersigned finds that this argument is valid, given that Mr. Egort has
      conducted no independent research, nor any verification or critical
      assessment of the data provided to him.

Here, Irmiter's opinions suffer from the same lack of a reliable methodology as

Egort's opinions in Goldridge and Dr. Goldsmith's opinions in Eastridge. Irmiter

relied solely upon Carlson Labs’ results of testing performed on samples taken by

Irmiter's team from inside the walls, ceilings and floors of some of the disputed

rooms. Irmiter did not perform any independent testing of his own to determine if
                                        - 14 -
       Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 19 of 26




soot penetrated the hidden spaces in the disputed rooms. Irmiter plans simply to

serve as a conduit for the findings contained in the Carlson report and to put his own

"spin" on the meaning of those test results.

       In addition, as Chubb's expert Sumner explained, the testing performed by

Carlson Labs on the samples contained in Irmiter's AOC cassettes was not a reliable

indicator of the presence of soot in the samples because the samples and testing were

not performed in accordance with the industry standards – the ASTM standard.

Sumner's opinions on this matter have not been refuted. By contrast, Irmiter is not

qualified to verify or critique the data contained in the Carlson report or its method

of testing.

       Irmiter's ultimate opinion "to a reasonable degree of scientific certainty" – that

all 80 rooms in Haman's building allegedly are contaminated by deposits of

microscopic levels of soot inside the hidden spaces in the walls, ceilings and floors

of those rooms – is nothing more than his ipse dixit based upon "presumptive" test

results that amount to mere speculation. This does not meet the mandatory standard

for admissibility, which requires that “‘[t]he trial judge in all cases of proffered

expert testimony must find that it is properly grounded, well-reasoned, and not

speculative before it can be admitted.’” United States v. Frazier, supra 387 F.3d at

1262 (quoting Fed. R. Evid. 702 Advisory Committee Notes, 2000 Amendments)

(italics in original, boldface added).


                                         - 15 -
       Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 20 of 26




      Chubb's challenges to Irmiter's opinions are not properly relegated to cross-

examination because Irmiter's opinions do not meet the threshold for admissibility.

Irmiter’s opinions are not the result of a reliable methodology employed by an expert

in his field (Irmiter is not an expert in any scientific field). For this reason, Irmiter's

opinions regarding the alleged scope of the soot penetration should be excluded.

             (3)    "Presumptive" Lab Test Results Are Not A Sufficient Basis
                    For Irmiter To Testify To The Presence Of Soot From The
                    2014 Fire "To A Reasonable Degree Of Scientific Certainty"

      Irmiter's opinion "to a reasonable degree of scientific certainty" that soot from

the 2014 fire allegedly penetrated the hidden spaces of all 80 rooms of Haman's hotel

is nothing more than an assumption that is not supported by the evidence. It is mere

speculation. "It is an abuse of discretion to admit expert testimony which is based

on assumptions lacking any factual foundation in the record." Steckyk v. Bell

Helicopter Textron, Inc., 295 F.3d 408 (3rd Cir. 2002). Stated differently, an

expert's opinion cannot be based upon "unsupported speculation." Daubert, 509 U.S.

at 590; see also Weisgram v. Marley Co., 169 F.3d 514, 519 (8th Cir. 1999) (expert

testimony is nothing more than "patent speculation" when there is "no evidence in

the record" to support it.), aff'd, 528 U.S. 440, 120 S. Ct. 1011, 145 L. Ed. 2d 958

(2000); Fed. R. Evid. 702 Advisory Committees Note, 2000 Amendments ("The trial

judge in all cases of proffered expert testimony must find that it is properly grounded,

well-reasoned, and not speculative before it can be admitted"). Further, "[w]here an


                                          - 16 -
      Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 21 of 26




expert's opinion is based on insufficient information, the analysis is unreliable." Paz

v. Brush Engineered Materials, Inc., 555 F.3d 383, 388 (5th Cir. 2009); see also

Fed. R. Evid. 702 (expert testimony must be "based upon sufficient facts or data").

      Irmiter's opinion "to a reasonable degree of scientific certainty" that soot from

the 2014 fire allegedly penetrated the hidden spaces in all 80 of Haman's rooms is

based entirely upon the "presumptive positive" results of tests performed by Carlson

Labs on sampling taking by Irmiter's team from some of the rooms. A true expert in

this field, Sumner, who is a certified industrial hygienist and a chartered chemist

(among other qualifications), explained the inadequacies in Irmiter's sampling and

Carlson Labs’ testing, which render the test results unreliable. See, Aff. Sumner.

      Moreover, the "presumptive positive" test results, even if reliable, mean only

that soot may or may not be present in the samples. Aff. Sumner, ¶ 24; see also Depo.

Irmiter; p. 238, l. 7-25; p. 247, l. 22-25 (admitting that the presumptive test results

are not confirmatory for the presence of soot). This “50-50” testimony regarding the

presence of soot, and soot that originated from the 2014 fire, never rises above the

level of speculation or conjecture, as it must to be admissible expert testimony. See,

e.g., Fuller v. Winn Dixie Montgomery, LLC, 2017 U.S. Dist. LEXIS 112777 at *

23 (S.D. Ala. 2007)(quoting Ex Parte Mobile Power & Light Co., 810 So.2d 756,

759-60 (Ala. 2001)(“‘if the evidence is without selective application to any one’” of

“‘two or more plausible explanations as to how an event happened or what produced


                                        - 17 -
      Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 22 of 26




it, they remain conjectures only’”); Brantley, supra, 2017 U.S. Dist. LEXIS 81818

at *78("plaintiffs cannot proceed to trial based on a mere hunch that the mill's

emissions caused the property damage alleged").

      Irmiter did not perform any additional tests of the material in the rooms' walls,

ceiling or floors; rather, he relied solely upon the Carlson report and his

interpretation of it. Irmiter simply speculated a causal connection between the soot

presumed to be in the samples and the 2014 fire. Chubb's expert Sumner opined that

soot, a by-product of combustion (fire), is produced by the everyday activities of

burning candles, smoking cigarettes and burning food in a microwave oven.

According to Sumner, one cannot assume that all of the soot samples collected from

Haman’s hotel rooms were deposited by smoke from the March 2014 fire. Other

potential sources must be considered and evaluated. There was evidence that

vagrants had occupied a number of the rooms and there was a small charcoal grill in

one room, which had evidence of recent use. Aff. Sumner, ¶ 29. Therefore, the

presumed presence of soot in the samples Irmiter submitted to Carlson Labs does

not establish a causal connection to the 2014 fire. To suggest otherwise is pure

speculation.

      There is no admissible evidence in the record that would support Irmiter

testifying to a reasonable degree of scientific certainty that soot from the 2014 fire

penetrated all 80 rooms (even if Irmiter was qualified to testify to this, which he is


                                        - 18 -
         Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 23 of 26




not). There is too great of an analytic gap between the facts and the conclusion that

Irmiter has propounded.

IV.      CONCLUSION

         For the reasons and on the grounds discussed above, Chubb respectfully asks

this Court to reconsider its order with regard to Irmiter's opinions about the fire claim

only and enter an order finding that Irmiter is not qualified to testify as an expert

regarding whether the 2014 fire at Haman's hotel deposited microscopic levels of

soot in the hidden spaces in the walls, ceilings and floors of all 80 rooms (or any

rooms), and finding that Irmiter's opinions regarding the scope and extent of the

damage allegedly caused by 2014 fire and soot are inadmissible because his opinions

are not the product of a reliable methodology and they are not based upon sufficient

facts.

         This 29th day of March, 2021.

                                         /s/ Wayne D. Taylor
                                         WAYNE D. TAYLOR
                                         Georgia Bar No. 701275
                                         Admitted pro hac vice
                                         MICHELLE A. SHERMAN
                                         Georgia Bar No. 835980
                                         Admitted pro hac vice
                                         MOZLEY, FINLAYSON & LOGGINS LLP
                                         1050 Crown Pointe Parkway
                                         Suite 1500
                                         Atlanta, Georgia 30338
                                         Tel: (404) 256-0700
                                         Fax: (404) 250-9355
                                         wtaylor@mfllaw.com
                                         - 19 -
Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 24 of 26




                             msherman@mfllaw.com

                             -and-
                             MARK D. HESS
                             Alabama Bar No. ASB-0008-E66M
                             HAND ARENDALL HARRISON SALE
                             LLC
                             1801 5th Avenue North, Suite 400
                             Birmingham, Alabama 35203
                             Tel: (205) 324-4400
                             Fax: (205) 322-1163
                             mhess@handfirm.com

                             -and-

                             DAVID A. LEE
                             Alabama Bar No. ASB-3165-E47D
                             PARSONS, LEE & JULIANO, P.C.
                             600 Vestavia Parkway, Suite 300
                             Birmingham, AL 35216
                             Tel: 205-326-6600
                             Fax: 205-324-7097
                             dlee@pljpc.com

                             Attorneys for Defendant
                             Chubb Custom Insurance Company




                             - 20 -
      Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 25 of 26




                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

HAMAN, INC. d/b/a KNIGHTS INN,         )
                                       )
                        Plaintiff,     )
                                       )
                                       ) Civil Action File No.
                                       ) 2:18-CV-01534-JHE
                                       )
      v.                               )
                                       )
CHUBB CUSTOM INSURANCE                 )
COMPANY,                               )
                                       )
                        Defendant.     )

                       CERTIFICATE OF SERVICE

      I hereby certify that a copy of the MEMORANDUM OF LAW IN

SUPPORT OF MOTION OF CHUBB CUSTOM INSURANCE COMPANY

FOR RECONSIDERATION OF ORDER DENYING CHUBB'S MOTION TO

EXCLUDE THE EXPERT OPINION TESTIMONY OF THOMAS J.

IRMITER was electronically mailed to the following counsel of record:

                               Gary V. Conchin
                              Kenneth B. Cole, Jr.
                             Franklin Taylor Rouse
                         Conchin, Cloud & Cole, LLC
                          2404 Commerce Court SW
                          Huntsville, Alabama 35801
                            gary@alainjurylaw.com
                           kenny@alainjurylaw.com

                                     -and-
                                       1
          Case 2:18-cv-01534-KOB Document 153 Filed 03/29/21 Page 26 of 26




                                 Gregory A. Brockwell
                                    Jason R. Smith
                                 Brockwell Smith LLC
                           2100 1st Avenue North, Suite 300
                             Birmingham, Alabama 35203
                              greg@brockwellsmith.com
                               jay@brockwellsmith.com

                  Attorneys for Plaintiff Haman, Inc. d/b/a Knights Inc.

          This 29th day of March, 2021.

                                          /s/ Wayne D. Taylor
                                          WAYNE D. TAYLOR
                                          Georgia Bar No. 701275
                                          Admitted pro hac vice




#506341




                                            2
